EXHIBIT FOR IMMEDIATE RELEASE HOME PROPERTIES REPORTS FOURTH QUARTER AND YEAR-END 2008 RESULTS ROCHESTER, NY, FEBRUARY 19, 2009 – Home Properties (NYSE:HME) today released financial results for the fourth quarter and year ended December 31, 2008.All results are reported on a diluted basis. "Home Properties’ solid 2008 operating results and record Funds from Operations per share once again reflect the Company’s defensive characteristics, which have contributed to superior sector performance in a recessionary environment," said Edward J. Pettinella, President and CEO."We expect this outperformance to continue in 2009 as Home Properties is the only apartment REIT projecting an increase in net operating income for the year." Earnings per share ("EPS") for the quarter ended December 31, 2008 was $0.85, compared to $0.48 for the quarter ended December 31, 2007.The $0.37 increase in earnings is primarily attributable to a $13.9 million gain on early extinguishment of debt, a $7.2 million increase in gain on disposition of property, partially offset by a $4.0 million real estate impairment charge.After the allocation of minority interest, the combined gains produced a $0.48 per share increase that was offset by a $0.09 per share reduction for the real estate impairment charge.EPS for the year ended December 31, 2008 was $2.15, compared to $1.73 for the year ended December 31, 2007.The year-over-year increase of $0.42 per share is mainly attributable to the fourth quarter 2008 $13.9 million gain on early extinguishment of debt and $4.0 million real estate impairment charge, combined with a $9.4 million increase in gain on disposition of property (before the allocation of minority interest). For the quarter ended December 31, 2008, Funds From Operations ("FFO") was $46.1 million, or $1.02 per share, compared to $36.7 million, or $0.79 per share, for the quarter ended December 31, 2007.For the year ended December 31, 2008, FFO was $162.4 million, or $3.57 per share, compared to $151.1 million, or $3.20 per share, for the year ended December31, 2007.Excluding the non-cash charges of $0.09 per share in the 2008 fourth quarter related to a real estate impairment charge and $0.04 per share in 2007 related to costs associated with the initial offering of the Series F preferred shares which were redeemed, Operating FFO for 2008 was $3.65, compared to $3.24 in 2007, which is a 12.7% increase over 2007.Finally, if all unusual non-recurring items are excluded, 2008 FFO per share would have been $3.37, compared to $3.24 in 2007, or an increase of 3.9%.A reconciliation of GAAP net income to FFO is included in the financial data accompanying this news release. Home Properties Reports Fourth Quarter and Year-End 2008 Results For Immediate Release:February 19, 2009 Page2 of 9 As referenced above, the Company recorded a non-cash charge of $4 million for impairment on an affordable property in Columbus, Ohio where Home Properties is the general partner owning a 0.01% interest.In the fourth quarter of 2008, the Company determined that it planned to sell the property over the next 12 to 18 months, rather than hold it for the long term.This decision led to a re-evaluation of the fair market value of the property.Under the guidance of FASNo.144, the Company reviewed the value of the long-term asset with the substantially shortened holding period, which triggered the recording of an impairment charge of $4million. Fourth Quarter Operating Results For the fourth quarter of 2008, same-property comparisons (for 102 "Core" properties containing 34,560 apartment units owned since January 1, 2007) reflected an increase in total revenues of 3.9% compared to the same quarter a year ago.Net operating income ("NOI") increased by 2.4% from the fourth quarter of 2007.Property level operating expenses increased by 6.0% for the quarter, primarily due to increases in repairs and maintenance costs, personnel, and property insurance, partially offset by a reduction in advertising and snow removal costs. Average physical occupancy for the Core properties was 94.9% during the fourth quarter of 2008, compared to 94.6% during the fourth quarter of 2007.Average monthly rental rates, including utility recoveries, increased 3.3% compared to the year-ago period. On a sequential basis, compared to the 2008 third quarter results for the Core properties, total revenues were up 2.1% in the fourth quarter of 2008, expenses were up 8.0%, and netoperating income was down 2.0%.Average physical occupancy decreased 0.2% to 94.9%; however, average monthly rental rates including utility recoveries were 2.2% higher and rental income, including utility recoveries, posted a 2.1% increase.The sequential expense growth can be attributed to the typical seasonality of higher natural gas heating and snow removal costs incurred in the fourth quarter. Occupancies for the 2,570 net apartment units acquired/developed between January 1, 2007 and December 31, 2008 (the “Recently Acquired Communities”) averaged 93.2% during the fourth quarter of 2008, at average monthly rents of $1,051. Year-to-Date Operating Results For the year ended December 31, 2008, same-property comparisons for the Core properties reflected an increase in total revenues of 3.4%, resulting in a 3.3% increase in net operating income, compared to 2007.Property level operating expenses increased by 3.6% for the year, primarily due to increases in repairs and maintenance costs, property insurance and real estate taxes.These increases were partly offset by reductions in natural gas heating costs, advertising and snow removal costs. Average physical occupancy for the Core properties was 95.0% during 2008, compared to 94.8% a year ago, with rent, including utility recoveries, rising 3.1%.Average monthly rental rates, including utility recoveries, increased 3.3% compared to the year-ago period. Home Properties Reports Fourth Quarter and Year-End 2008 Results For Immediate Release:February 19, 2009 Page3 of 9 Acquisitions The Company previously announced the acquisition during the fourth quarter of Saddle Brooke Apartments, a 468-unit property located in Cockeysville, Maryland, for $51.5 million. On December 30, 2008, the Company acquired Westchester West, a 345-unit apartment community located in Silver Spring, Maryland, for $49.0 million, including closing costs, which equates to approximately $142,000 per apartment unit.Consideration for the purchase included the assumption of two existing mortgages.The first mortgage totaled $28.8million (fair market value of $27.2 million) at a fixed interest rate of 5.03% maturing on March 1, 2015.The second mortgage totaled $7.9 million (fair market value of $7.6 million) at a fixed rate of 5.89% also maturing on March1, 2015.The balance of the purchase price was paid in cash.The weighted average first year capitalization rate ("cap rate") projected on this acquisition is 6.9% after allocating 3% of rental revenues for management and overhead expenses and before normalized capital expenditures. These purchases from the same buyer were agreed upon in September of 2008."These acquisitions were two positive outliers in what continues to be a very difficult acquisitions market," Pettinella said."We continue to look at deals but, especially in the current market, with recently exacerbated liquidity and recessionary issues, we don’t anticipate closing on any acquisitions in the foreseeable future." Dispositions During the fourth quarter of 2008, the Company closed on three separate sale transactions, with a total of 629 units, for $60 million, producing approximately $54 million in net proceeds after mortgage payoffs and closing costs.A gain on sale of approximately $21.7 million, before the allocation of minority interest, was recorded in the fourth quarter related to these sales.The weighted average cap rate for these dispositions was 7.4%. Subsequent to the end of the quarter, on January 30, 2009, the Company sold three properties with a total of 741 units to one buyer for $68 million, producing approximately $25 million in net proceeds after mortgage payoffs and closing costs.A gain on sale of approximately $13.8million (before the allocation of minority interest) will be recorded in the first quarter of 2009 related to this sale.The weighted average first year cap rate projected on these dispositions is 7.6%.Two of the properties were located in the Hudson Valley, N.Y. region, with the third in New Jersey.With the sales in the fourth and first quarters, the Company has now executed its plan to exit the Hudson Valley region. Development The Company has only two projects currently under construction as well as investments in entitled land.The Company owns no raw land and has no real estate development investments in which the cost is in excess of fair market value.Therefore, the Company has not had to record any development pipeline impairment charges, unlike many of its peers.In 2009, none of the Company’s pre-construction projects are scheduled to commence construction nor does the Company plan to acquire new entitled or raw land for development. Home Properties Reports Fourth Quarter and Year-End 2008 Results For Immediate Release:February 19, 2009 Page4 of 9 Capital Markets Activities As of December 31, 2008, the Company’s ratio of debt-to-total market capitalization was 55.8% (based on a 12/31/2008 stock price of $40.60 to determine equity value), with $71.0million outstanding on its $140.0 million revolving credit facility and $6.6 million of unrestricted cash on hand.Total debt of $2.32 billion was outstanding, at rates of interest averaging 5.4% and with staggered maturities averaging approximately six and one-quarter years.Approximately 94.5% of total indebtedness is at fixed rates.Interest coverage averaged 2.2 times during the quarter (2.3 for the year), and the fixed charge ratio averaged 2.1 times for the quarter (2.2 for theyear). The Company did not repurchase any of its common shares during the fourth quarter.As of December 31, 2008, the Company has Board authorization to buy back up to approximately 2.3million additional shares of its common stock or Operating Partnership Units, although it has no current plans to do so. During the fourth quarter, the Company repurchased a total of $60million face value of its Exchangeable Senior Notes for $45.4 million in several privately-negotiated transactions.The notes were repurchased at a 24.4% discount to face value, which produced a risk-free Internal Rate of Return of approximately 15% and reduced the Company’s 2011 debt maturities by $60million.A gain on debt extinguishment of approximately $13.9 million (after the write-off of debt issuance costs) was recorded in the fourth quarter.After fees and other accruals, this transaction adds $0.29 per share to FFO for the fourth quarter. Also in the fourth quarter, the Company closed on approximately $141 million in new secured loans, generating $83 million after the payoff of $58 million in maturing loans.The proceeds were used to fund the cash portion of the Westchester West acquisition, to purchase the Exchangeable Senior Notes, and to reduce the outstanding balance on the line of credit.The Company has reduced 2009 maturities from $45 million as of September 30, 2008 to only $19million today by refinancing prior to maturity as well as extending maturity dates. On January 30, 2009, Fitch Ratings has affirmed the Company’s bank credit facility and exchangeable senior note rating at BBB with a “stable” outlook. Outlook For 2009, the Company expects FFO per share between $3.04 and $3.28 per share, which will produce FFO per share growth of -4.8% to 2.8% when compared to 2008 results as restated for FASB Staff Position APB 14-1.The 2009 projection is net of four cents per share for the effect of APB14-1.This guidance range reflects management’s current assessment of economic and market conditions.The assumptions for the 2009 projections are included with the published supplemental information.The defensive characteristics of the Company's portfolio are contributing to the positive same store NOI results assumed for the midpoint of guidance.Compared to the multifamily peer group, Home's result is the only one that is positive and is 430 basis points better than the straight average for the group. Home Properties Reports Fourth Quarter and Year-End 2008 Results For Immediate Release:February 19, 2009 Page5 of 9 The quarterly breakdown for the 2009 guidance on FFO per share results is as follows:First quarter $0.76 to $0.82; second quarter $0.77 to $0.83; third quarter $0.76 to $0.82; fourth quarter $0.75 to $0.81. Earnings Conference Call The Company will conduct a conference call and simultaneous webcast tomorrow at 11:00AM Eastern Time to review and comment on the information reported in this release.To listen to the call, please dial 800-954-0647 (International 212-231-2901).An audio replay of the call will be available through February 24, 2009, by dialing 800-633-8284 or 402-977-9140 and entering 21412428.The Company webcast, which includes audio and a slide presentation, will be available, live at 11:00AM and archived by 1:00 PM, through the "Investors" section home page of its Web site, www.homeproperties.com. The Company produces supplemental information that provides details regarding property operations, other income, acquisitions, sales, market geographic breakdown, debt and new development.The supplemental information is available via the Company's Web site, e-mail or facsimile upon request. First Quarter 2009 Event Home Properties is scheduled to participate in a roundtable presentation and question and answer session at the Citi 2009 Global Property CEO Conferencein Naples, Florida, at 8:25AM EST on Tuesday, March 3, 2009.Citi will offer audio coverage of the event. The Company's presentation materials will be available in the Investors section of Home
